101 F. Supp. 2d 839 (2000)
SAINT-GOBAIN INDUSTRIAL CERAMICS INC., Plaintiff and Defendant-in-Counterclaim,
v.
WELLONS, INC., Defendant and Plaintiff-in-Counterclaim.
No. Civ.A. 97-40221-NMG.
United States District Court, D. Massachusetts.
June 20, 2000.
Vincent F. O'Rourke, Jr., Bowditch & Dewey, Worcester, MA, Stephanie L. Kralik, Kenneth I. Levin, Pepper, Hamilton, LLP, Philadelphia, PA, for plaintiff.
James A.G. Hamilton, Ronald A. Chung-A-Fung, Perkins, Smith & Cohen, Boston, MA, for defendant.

MEMORANDUM & ORDER
GORTON, District Judge.
This Court presided over a jury trial in the above-captioned civil action from April 3 to April 18, 2000. The jury returned a verdict in favor of the plaintiff, Wellons, Inc. ("Wellons") on its breach of warranty claim and awarded damages of $650,000. Wellons has submitted a Bill of Costs seeking reimbursement for expenses in the amount of $18,011.02.
Wellons seeks costs pursuant to Fed. R.Civ.P. 54(d)(1) which provides, "costs ... shall be allowed as of course to the prevailing party unless the court otherwise directs." The United States Supreme Court has held, however, that only those expenses specifically enumerated in 28 U.S.C. § 1920 are recoverable under Rule 54(d)(1). Crawford Fitting Co. v. J.T. Gibbons, Inc., 482 U.S. 437, 441, 107 S. Ct. 2494, 96 L. Ed. 2d 385 (1987).
Wellons has requested reimbursement for the following expenses:


  1) stenographic transcripts             $14,320.03
  2) witness travel                       $ 2,005.26
  3) exemplification and photocopying     $ 1,685.73
                                           __________
     Total                                 $18,011.02

Because reimbursement for those expenses is allowed under 28 U.S.C. §§ 1821 and 1920, the requested expenses will be added to the judgment.

ORDER
For the foregoing reasons, costs in the amount of $18,011.02 shall be added to the judgment on the jury verdict.
So ordered.